     Case 1:20-cv-01187-NONE-JLT Document 5 Filed 08/28/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10   MARIA ELENA LOPEZ-RODRIGUEZ,                 Case No.: 1:20-cv-01187-NONE-JLT
11                         Plaintiff,             [PROPOSED] ORDER RE: STIPULATION
                                                  REGARDING THE FILING OF A SECOND
12          v.                                    AMENDED COMPLAINT
13   KERN MEDICAL SURGERY                         (Doc. 4)
     CENTER, LLC , et al.,
14
                           Defendants.
15

16          Maria Elena Lopez-Rodriguez and Kern Medical Surgery Center, LLC, Kern Medical
17   Center Foundation, Kern Medical Center, Kern County Hospital Authority, and Marie Ruffin
18   (“Moving Defendants”), stipulate that the plaintiff may file a second amended complaint. (Doc.
19   4) Good cause appearing, the Court approves the parties’ request and ORDERS:
20          1.     Plaintiff may file a Second Amended Complaint no later than September 8, 2020;
21          2.     Moving Defendants may file a response to the Second Amended Complaint no
22   later than September 22, 2020.
23
     IT IS SO ORDERED.
24

25      Dated:    August 27, 2020                            /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
26
27

28

30

31
